—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered March 18, 1994, convicting him of burglary in the third degree, petit larceny, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by the defendant to the police.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention that his statements to the police should have been suppressed since they were made while he was in custody and had not been given his Miranda warnings, the County Court correctly denied the branch of his motion which was to suppress his statements to the police. The correct standard by which to decide whether a defendant was in custody is to determine "what a reasonable [person], innocent of any crime, would have thought had he been in the defendant’s position” (People v Yukl, 25 NY2d 585, 589, cert denied 400 US 851; People v Blake, 177 AD2d 636). Factors to consider include (1) the length of time the defendant spent with the police, (2) whether his ability to act freely was significantly restricted, (3) the location and atmosphere in which the defendant was questioned, (4) how cooperative the defendant was, (5) whether he was apprised of his constitutional rights, and (6) whether the questions posed were investigatory or accusatory in nature (see, People v Arcese, 148 AD2d 460).
In the instant case, upon being approached on his porch by police officers, the defendant offered to help the police in their investigation. He informed the police that he knew where to find the stolen property and then directed them to it. The police told the defendant that he was not under arrest — he was merely asked to assist the police in their investigation. The defendant was not threatened or coerced; he was not handcuffed until after he was arrested at the precinct; the questioning was investigative rather than accusatory in nature; and the defendant never protested being questioned by the police. Moreover, the questioning lasted for no more than a few minutes. Under these circumstances we find that a reasonable person in the defendant’s position, innocent of any crime, would not have believed he was in custody. Therefore, the hearing court correctly determined that any statements made by the defendant were admissible (see, People v Blake, 177 AD2d 636, supra).
The County Court also properly denied the branch of the *700defendant’s motion which was to suppress physical evidence. The record establishes that the defendant’s conduct constituted consent to the police officer’s request to examine his sneakers. The defendant immediately handed his sneakers to the police without indicating in any manner whatsoever that he did not wish to comply. At that point, the defendant was not handcuffed, and he was not threatened or coerced. The defendant did not consider himself to be in custody at the stationhouse, but merely thought that he was there to assist the police by providing them with a statement. The record supports the County Court’s finding that the defendant’s voluntarily consented to hand over is sneakers and that his compliance was not the result of overbearing police conduct and coercion (see generally, People v Gonzalez, 39 NY2d 122, 124-125; People v Gonzalez, 150 Misc 2d 187, 203).
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was neither excessive nor harsh (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Ritter, Hart and Krausman, JJ., concur.